Exhibit 10.9

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of
September 22, 2011 James Panek, (“Effective Date”) by and between diaDexus, Inc.
located at 343 Oyster Point Boulevard, South San Francisco, CA 94080
(“Company”), and James Panek, 120 Valdeflores Drive, Burlingame, CA 94010
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company and Consultant is
willing to perform such services, on the terms set forth more fully below. In
consideration of the mutual promises contained herein, the parties agree as
follows:

 

1) SERVICES AND COMPENSATIONS

  a) Consultant agrees to perform for the Company the services (“Services”)
described in Exhibit A, attached hereto. Unless otherwise agreed to by the
parties, Consultant shall perform Services on normal work days during customary
business hours.

  b) The Company agrees to pay Consultant the compensation set forth in Exhibit
A for the performance of the Services.

 

2) CONFIDENTIALITY

  a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customers, customer lists, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawing, engineering, hardware configuration information, marketing, finances or
other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of parts or
equipment.

  b) Consultant will not, during or subsequent to the term of this Agreement,
use Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or disclose the
Confidential Information to any third party. Consultant agrees that such
Confidential Information shall remain the sole property of the Company.
Consultant further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information including, but not
limited to, having each employee of Consultant, if any, with access to any
Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor identical to Sections 2, 3, and 5 of this
Agreement. Confidential Information does not include information which (i) is
known independently to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant, or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure. Without the prior written approval of the
Company, Consultant will not directly or indirectly disclose to anyone the
existence of this Agreement or the fact that Consultant has this arrangement
with the Company other than as necessitated by a submission to a peer reviewed
publication.

  c) Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant, if any, and that Consultant will not bring onto the premises of
the Company any unpublished document or proprietary information belonging to
such employer, person, or entity unless consented to in writing by such
employer, person, or entity.

  d) Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the part of the Company to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

  e) Upon termination of this Agreement, or upon Company’s earlier request,
Consultant will deliver to the Company all of the Company’s property or
Confidential Information that Consultant may have in Consultant’s possession or
control.

 

3) OWNERSHIP

  a) Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets (collectively, “Inventions”) conceived, made or discovered by
Consultant, solely or in collaboration with others, during the period of this
Agreement which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with, or
which Consultant may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder, are the sole property of the Company. In addition, any Inventions
which constitute copyrightable subject matter shall be considered “works made
for hire” as that term is defined in the United States Copyright Act. Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to the Company all Inventions and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto.

 

Confidential

   Page 1 of 4



--------------------------------------------------------------------------------

  b) Consultant agrees to assist Company, or its designee, at the Company’s
expense, in every proper way to secure the Company’s rights in the Inventions
and copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligations to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

  c) Consultant agrees that if the Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering Inventions assigned to the Company above, then Consultant
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Consultant’s agent and attorney in fact, to act for an in
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations thereon with the same legal force and effect as if
executed by Consultant.

 

4) REPORTS

  a) Consultant agrees that it will from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will, as
requested by the Company, prepare written reports with respect thereto. It is
understood that the time required in the preparation of such written reports
shall be considered time devoted to the performance of Consultant’s Services.

 

5) PAYMENT

  a) Consultant will be paid according to the schedule in Exhibit A. The
Consultant will be reimbursed by diaDexus for all pre-approved reasonable and
documented meals, travel and lodging expenses incurred by the Consultant in
connection with the performance of the Consultant’s Services rendered by the
Consultant hereunder, provided that the Consultant provides diaDexus with a
reasonable accounting, together with receipts, for such expenses. Expenses shall
only be incurred with the advance written approval of diaDexus and must be
consistent with diaDexus’ policy e.g. diaDexus shall reimburse Consultant for
its actual itemized, documented, reasonable and necessary travel expenses (e.g.
transportation, lodging and (only if overnight travel is involved) meals) at
Consultant’s cost, with no mark-up or overhead adjustment, provided such
expenses are incurred by Consultant at the written request of diaDexus, within
sixty (60) days of diaDexus’ receipt from Consultant documentation of the actual
charge or cost to Consultant. Consultant’s expenses for lodging, meals and
transportation shall be at reasonable rates and Consultant shall exercise
prudence in incurring such expenses. diaDexus expects that all Consultant travel
shall be coach-class and that such arrangements will take advantage of any
available cost-effective discounts and special rates.  

 

6) CONFLICTING OBLIGATIONS

  a) Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
Agreement during the term of this Agreement.

  b) In view of Consultant’s access to the Company’s trade secrets and
proprietary know-how, Consultant further agrees that Consultant will not,
without the Company’s prior written consent, design identical or substantially
similar Inventions as those developed under this Agreement for any third party
during the term of this Agreement and for a period of twelve (12) months after
the termination of this Agreement.

 

7) TERM AND TERMINATION

  a) This Agreement will commence of the Effective Date and will continue until
final completion of the Services, anticipated for October 28, 2011.

  b) The Company may terminate this Agreement for any reason upon giving two
weeks prior written notice thereof to Consultant. Any such notice shall be
addressed to Consultant at the address shown below or such other address as
either party may notify the other of and shall be deemed given upon delivery if
personally delivered, or forty-eight (48) hours after deposited in the Unites
States mail, postage pre-paid, registered or certified mail, return receipt
requested. The Company may terminate this Agreement immediately and without
prior notice if Consultant refuses to or is unable to perform the Services or is
in breach of any material provision of this Agreement.

  c) Upon such termination, all rights and duties of the parties toward each
other shall cease except:

  i) That the Company shall be obligated to pay, within thirty (30) days of the
date of termination, all amounts owing to Consultant for Services completed
prior to the termination date and related expenses, if any, in accordance with
the provisions of Section 1 (Service and Compensation) hereof; and

 

Confidential

   Page2 of 4



--------------------------------------------------------------------------------

  ii) Sections 2 (Confidentiality), 3 (Ownership), 9 (Independent Contractors)
and 10 (Arbitration and Equitable Relief) shall survive termination of this
Agreement.

 

8) ASSIGNMENT

  a) Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express prior written consent
of the Company.

 

9) INDEPENDENT CONTRACTOR

  a) Nothing in this Agreement shall in any way be construed to constitute
Consultant as an agent, employee or representative of Company. Consultant shall
perform the Services hereunder as an independent contractor. Consultant agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish the Services, and shall incur all expenses associated with
performance, except as expressly provided on Exhibit A of this Agreement.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement, and
Consultant agrees to and acknowledges the obligation to pay all self-employment
and other taxes thereon. Consultant further agrees to indemnify the Company and
hold it harmless to the extent of any obligation imposed on Company (i) to pay
in withholding taxes or similar items or (ii) resulting from Consultant’s being
determined not to be an independent contractor.

 

10) ARBITRATION AND EQUITABLE RELIEF

  a) Except as provided in Section 10(b) below, the Company and Consultant agree
that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in San Francisco County, California, in
accordance with the rules then in effect of the American Arbitration
Association. The arbitrator may grant injunctions or other relief in such
dispute or controversy. The Judgement may be entered on the arbitrator’s
decision in any court of competent jurisdiction. The Company and Consultant
shall each pay one-half of the costs and expenses of such arbitration, and each
shall separately pay its respective counsel fees and expenses.

  b) Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company’s damages from any breach of the covenants set forth in
Sections 2 or 3, the Company will have available, in addition to any other right
or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision. Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of specific performance.

 

11) GOVERNING LAW

  a) This agreement shall be construed and enforced under the laws of the State
of California.

 

12) ENTIRE AGREEMENT

  a) This Agreement is the entire agreement of the parties and supercedes any
prior agreements between them with respect to the subject matter hereof.

IN WITNESS WHEREOF, the terms and conditions of this Agreement are agreed to and
accepted by:

CONSULTANT:

James Panek

     

COMPANY:

diaDexus, Inc.

By:    /s/ James P. Panek               By:    /s/ Brian E. Ward Name:    James
P Panek       Name:    Brian Ward Title:            Title:    CEO Date:   
9/23/11       Date:    9/22/11

 

Confidential

   Page 3 of 4



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Contacts:

Consultant contact information:

James Panek

Principal Company contact:

 

  

Name:

  Brian Ward   

Tel:

  866.667.0452   

Email:

  bward@diadexus.com

 

2. Services.     Consultant shall render to the Company the following Services:

1) Oversee all aspects of the Company’s move to its new facilities, scheduled to
be completed by October 28,2011

2) Support CEO / Company as needed in building the budget for 2012

3) Assist as needed with investor contacts and public company filings

It is anticipated that Consultant will spend one to two days per week performing
these services, through the completion of the move.

 

3. Compensation.

 

  (a) The Company shall pay Consultant according to the following schedule:

$15,000 on or about October 17

$15,000 as soon as practicable following completion of the Company move

 

  (b) Consultant shall submit all statements for expenses in a form prescribed
by the Company every month and such statements shall be approved by the contact
person listed above or other designated agent of the Company.

 

Confidential

   Page 4 of 4